SCHWARTZ, Chief Judge.
Because the record shows, and we have held in Peacon v. Peacon, 578 So.2d 781 (Fla. 3d DCA 1991), review denied, 589 So.2d 292 (Fla.1991), that the former husband made the mortgage payments in discharge of his court ordered child support obligation, he was not entitled to the credit for half of those payments which he was awarded by the trial court. Pastore v. Pastore, 497 So.2d 635 (Fla.1986). Hence that credit is stricken from the judgment under review. The appeal and the cross appeal present no other error.
Affirmed in part, reversed in part.